Filed 5/10/22 P. v. Seymour CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                 B314425

           Plaintiff and                                     (Los Angeles County
           Respondent,                                       Super. Ct. No. MA078107)

           v.

 TIMOTHY SCOTT
 SEYMOUR,

           Defendant and
           Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles, Kathleen Blanchard, Judge. Affirmed.
     Sharon Fleming, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                      ___________________
       Timothy Scott Seymour was charged in a consolidated
information filed April 7, 2021 with one count each of oral
copulation with, or penetration of, a child 10 years old or younger
(Pen. Code, § 288.7, subd. (b)) and committing a lewd act on a
child (Pen. Code, § 288, subd. (a)) and two counts of possession of
child pornography (Pen. Code, § 311.11, subd. (a)). It was further
alleged as to the first two counts that Seymour had previously
been convicted of a sex offense within the meaning of the one
strike law (Pen. Code, § 667.61), and as to all four counts that he
had previously been convicted of a serious or violent felony within
the meaning of the three strikes law (Pen. Code, §§ 667,
subds. (b)-(i), 1170.12). As reflected in the probation report
prepared for Seymour’s case, the charges were based on
Seymour’s molestation of his five-year-old nephew while Seymour
was living with his brother and his brother’s family.
       On June 14, 2021, pursuant to a negotiated agreement,
Seymour pleaded no contest to violating Penal Code section 288,
subdivision (a), and admitted he had been convicted of a prior
strike offense within the meaning of the three strikes law. As
recommended by the People as part of the parties’ agreement,
Seymour was sentenced to 16 years in state prison: the upper
term of eight years, doubled as a second strike.
       Seymour filed a timely notice of appeal, checking the box
stating his appeal was “based on the sentence or other matters
occurring after the plea that do not affect the validity of the plea.”
       We appointed counsel to represent Seymour on appeal.
After reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Seymour on March 4, 2022 that he
could personally submit any contentions or issue he wanted the
court to consider. We have received no response.




                                  2
     We have examined the record and are satisfied Seymour’s
appointed appellate counsel has fully complied with the
responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly (2006)
40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.)
                         DISPOSITION
      The judgment is affirmed.



                                      PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                  3